Citation Nr: 0914590	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-19 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for right knee 
degenerative joint disease with anterior cruciate laxity.

2.  Entitlement to service connection for left knee 
degenerative joint disease with anterior cruciate laxity.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to February 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by which the RO, inter 
alia, denied entitlement to service connection for the 
alleged disabilities enumerated above.

In April 2007, the Board remanded the issues on appeal herein 
to the RO for further development of the evidence.  The case 
is now again before the Board.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether right knee degenerative joint disease 
with anterior cruciate laxity is related to the Veteran's 
active duty service.

2.  There is an approximate balance of positive and negative 
evidence as to whether left knee degenerative joint disease 
with cruciate laxity is related to the Veteran's active duty 
service.


CONCLUSIONS OF LAW

1.  Right knee degenerative joint disease with anterior 
cruciate laxity was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

2.  Left knee degenerative joint disease with anterior 
cruciate laxity was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
Sates Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
the Court's holding in Dingess was provided in May 2007.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran  in September 2003 and May 2007.  The 
September 2003 and May 2007 letters informed the Veteran of 
what evidence was required to substantiate the claims and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA medical treatment records.  VA has arranged 
for medical examinations in furtherance of the claims, and 
the associated examination reports are of record.  The 
Veteran did not opt to exercise his option to present 
evidence at a hearing before a Veterans Law Judge.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Law and Regulations 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).


Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background 

According to the service records and the Veteran's own 
assertions, he had many parachute jumps during his long 
military career.

The service treatment records contain limited but significant 
information regarding the knees.  In March 1990, the Veteran 
sustained a right knee injury; mild strain was the diagnosis, 
and ice, rest, and Motrin were prescribed.  In November 1996, 
crepitus of the knees was noted as was a diagnosis of 
degenerative joint disease of the knees.  The Board observes, 
however, that the service treatment records contain no X-ray 
evidence of degenerative joint disease of the knees.  In 
February 1998, the Veteran reported painful joints, but he 
was apparently referring to his back.  In 2003, bilateral 
knee joint line tenderness was assessed.  

AT an October 2003 pre-discharge VA medical examination, the 
Veteran denied pain in the knees but reported cracking and 
popping bilaterally.  He indicated that the right knee gave 
way but that the left knee did not.  The knees tired easily.  
In the examination report, the examiner noted the March 1990 
right knee injury, and asserted that there were no other 
notes specific to the knees in the Veteran's medical records.  
There was crepitus and reported tenderness of the knees.  The 
examiner diagnosed degenerative joint disease of the knees 
and opined that there was insufficient evidence to warrant 
and diagnosis of any acute or chronic disorder or residual 
thereof with respect to either knee.  The examiner stated 
that X-ray studies of the knees were normal.  

In May 2008, the Veteran was afforded a VA orthopedic 
examination.  The examination report reflects not only a 
thorough examination of the Veteran, but a comprehensive 
review of pertinent records in the claims file as well.  X-
ray studies of the knees conducted in conjunction with the 
examination reflected no bone or joint abnormalities with 
minor tri-compartment osteophyte formation.  The examiner 
diagnosed mild early arthritic changes of the knees 
bilaterally and noted that the foregoing X-ray studies were 
ambiguous.  The examiner explained that due to the symmetry 
of the radiologic findings, it was likely that the changes 
observed were a result of the normal aging process and did 
not stem from undetermined post-traumatic events.  Mild 
symmetrical laxity of the bilateral anterior cruciate 
ligaments with positive end points represented, more likely 
than not, a normal variant and it was not likely a result of 
traumatic events.  The examiner asserted, "It is therefore 
concluded that the Veteran's knee conditions DJD & ACL 
findings are less likely than not related to his military 
service." 

Discussion

The Veteran contends that current bilateral knee disability 
stems from multiple parachute jumps in service, and that he 
has experienced bilateral knee symptoms and disability from 
the time of discharge from service forward.  The Veteran is 
competent to assert continuity of symptomatology.  See 
McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

The evidence of record is somewhat ambiguous with regard to 
the origins of the Veteran's bilateral knee condition.  
Although degenerative joint disease was noted in service, no 
contemporaneous radiologic evidence supports that diagnosis.  
The October 2003 VA examination report contains equivocal 
information.  On the one hand, the examiner diagnosed 
degenerative joint disease of the knees; on the other, the 
examiner noted that X-ray studies of the knees were normal, 
and indicated that there was no acute chronic disorder of the 
knees.

The May 2008 VA examiner indicated that the early 
degenerative changes observed resulted from the normal aging 
process and were not due to any incident in service.  The May 
2008 VA examiner based his opinion on radiologic evidence, 
examination of the Veteran, and a thorough review of the 
record.  As such, the Board credits the opinion of the May 
2008 VA examiner as of significant probative value.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  The Board finds the May 2008 
examiner's findings regarding the lack of nexus between a 
current bilateral knee disability and service to be probative 
evidence of record; however, the weight and probative value 
of this opinion is somewhat diminished by the fact that the 
examination was conducted and the report prepared by a 
physician's assistant without the supervision or review of a 
medical doctor.  The May 2008 VA examiner's findings are 
further limited because he did not address whether that 
aspect of the Veteran's bilateral knee disability, including 
bilateral degenerative joint disease and bilateral anterior 
cruciate laxity, that was in his view due to the normal 
ageing process, may nonetheless have begun during the 
Veteran's unusually extended period of active service from 
May 1976 to February 2004, as opposed to the relatively 
limited time between discharge from service in February 2004 
and May 2008.  It would appear anomalous to the Board to find 
only implicitly that the described aging process took place 
over a period of four years and two months after service but 
not at all during a period of over twenty-seven years of 
active service that included parachute jumping.

In sum, the diagnosis of degenerative joint disease of the 
knees at an in-service VA examination toward the end of the 
Veteran's active service, in October 2003, and the Veteran's 
indication that he has experienced symptoms of knee 
disability from the time of service forward are significant 
probative evidence in support of the Veteran's claims.  Also 
probative are positive clinical findings at the in-service 
October 2003 VA examination, including crepitus and 
tenderness in both knees, and documentation of earlier in-
service knee crepitus, complaints and injury.  There is an 
approximate balance of positive and negative evidence in 
support of the Veteran's claims.   Moreover, degenerative 
joint disease and laxity of the knees is consistent with the 
Veteran's places, types, and circumstances of service as 
shown by his service record, including many parachute jumps 
during his period of service.  See 38 U.S.C.A. § 1154(a) 
(West 2002).

In light of the above, the benefit of the doubt is afforded 
in support of the Veteran's claim, and entitlement to service 
connection for bilateral degenerative joint disease with 
anterior cruciate laxity is warranted.


ORDER

Service connection for right knee degenerative joint disease 
with anterior cruciate laxity is granted.

Service connection for left knee degenerative joint disease 
with anterior cruciate laxity is granted.



____________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


